Citation Nr: 0838912	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The veteran failed to report for a Travel Board hearing 
scheduled in April 2008.  The Board will proceed as if the 
hearing request has been cancelled.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges recurrent symptoms of right and left knee 
disability since service.  His service medical records (SMRs) 
reflect treatment for left knee patellar tendon strain in 
July 1980, suprapatella effusion of the right knee in October 
1983, chondromalacia patella (CMP) of the right knee in 
November 1984, and mild CMP of both knees in October 1986.  

Notably, the veteran reported a several year history of 
recurrent knee symptoms in November 1984 and October 1986.  
He further reported a history of knee pain on his April 2000 
separation examination, but a diagnosis was not offered.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a low threshold under 38 
C.F.R. § 3.159(c)(4) for determining whether to obtain 
medical examination or opinion to decide a claim.  McClendon 
v. Nicholson, 20 Vet. App. 79, 85 (2006).  The record 
contains documentary evidence corroborating the veteran's 
report of recurrent symptoms of bilateral knee pain during 
service, and at the time of his separation from service.  The 
Board finds that VA medical examination is necessary to 
determine whether the veteran manifests current disabilities 
of the right and left knees and, if so, the probable onset 
and etiology of such disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate VA 
examination in order to determine the nature and 
likely etiology of his right and left knee 
disorders.  The entire claims file must be made 
available to the health care provider designated 
to examine the veteran, and the examination 
report should include discussion of the veteran's 
documented medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should be 
reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
right and/or left knee disorders present and 
offer an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any currently diagnosed 
right and/or left knee disability first 
manifested in service or is the result of injury 
or disease incurred or aggravated during active 
duty service from June 1980 to June 2000.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

The examiner should include a complete 
explanation with his or her opinion, based on 
findings on examination and information obtained 
from review of the record, to include discussion 
of the significance of the SMRs showing treatment 
for left knee patellar tendon strain in July 
1980, suprapatella effusion of the right knee in 
October 1983, CMP of the right knee in November 
1984, and mild CMP of both knees in October 1986, 
as well as the veteran's description of recurrent 
knee symptoms in November 1984, October 1986 and 
at the time of separation in April 2000.

2.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

